United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Forest Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-714
Issued: July 25, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 13, 2012 appellant filed a timely appeal from a February 3, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration as untimely and insufficient to show clear evidence of error. As more than one
year elapsed from the last merit decision issued on March 10, 1999 to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of the case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely and did not demonstrate clear evidence of error.
1
2

5 U.S.C. § 8101 et seq.

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to file an
appeal. See 20 C.F.R. § 501.3(d)(2). An appeal of final adverse OWCP decisions issued on or after November 19,
2008 must be filed within 180 days of the decision. 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
This case has previously been before the Board. By decision dated April 5, 1990, the
Board affirmed an August 9, 1989 schedule award decision.3 In a decision dated March 10,
1999, the Board affirmed an August 10, 1996 decision finding that appellant did not establish a
recurrence of disability on March 16, 1989 and a November 13, 1996 decision denying his
request to reopen his case for further review of the merits under 5 U.S.C. § 8128(a).4 By
decision dated October 22, 2002, the Board affirmed the March 14 and November 29, 2001 and
March 5, 2002 OWCP decisions denying his request for further merit review.5 On May 2, 2005,
October 21, 2009 and July 19, 2011, the Board affirmed OWCP decisions denying appellant’s
requests for reconsideration on the grounds they were not timely filed and did not show clear
evidence of error.6 The facts and circumstances of the case as set forth in the prior decisions are
hereby incorporated by reference.
On January 30, 2012 appellant requested reconsideration. He argued that OWCP erred in
its August 10, 1996 decision by failing to make factual findings regarding whether the
employing establishment withdrew his modified employment. Appellant asserted that the
employing establishment withdrew his job when it changed his July 6, 1988 work assignment.
He maintained that OWCP found that he worked additional duties from November 5, 1988 to
March 16, 1989 and thus should have determined that the employing establishment withdrew his
limited-duty position. Appellant alleged that his physician did not sign a job offer dated
March 1, 1989 as he found that it was outside his work restrictions.
By decision dated February 3, 2012, OWCP denied appellant’s request for
reconsideration after finding that it was untimely and failed to establish clear evidence of error.
On appeal, appellant argued that OWCP, in its August 10, 1996 decision, failed to
consider whether the employing establishment withdrew an offer of limited-duty work. He
asserts that OWCP found that his work assignment changed from November 5, 1988 through
March 16, 1989. Appellant maintained that his physician refused to approve a March 1, 1989
job offer with increased duties.

3

Docket No. 90-321 (issued April 5, 1990).

4

Docket No. 97-670 (issued March 10, 1999). OWCP accepted appellant’s occupational disease claim for left
carpal tunnel syndrome. Appellant returned to limited-duty employment on November 5, 1988 but resigned from
work on March 16, 1989 because he did not want to work his assigned schedule. On June 19, 1989 the employing
establishment terminated his employment due to his failure to report for work. The Board found that the employing
establishment did not require appellant to work outside his restrictions and that the medical evidence did not
establish that he was disabled from his modified employment.
5

Docket No. 02-1032 (issued October 22, 2002).

6

Docket No. 10-2320 (issued July 19, 2011); Docket No. 09-151 (issued October 21, 2009); Docket No. 04-757
(issued May 2, 2005). On January 25, 2010 the Board denied appellant’s petition for reconsideration of its July 19,
2011 decision. Order Denying Petition for Reconsideration, Docket No. 10-2320 (issued January 25, 2012).

2

LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA.7 It will not review a decision denying or terminating a
benefit unless the application for review is filed within one year of the date of that decision.8
When an application for review is untimely, OWCP undertakes a limited review to determine
whether the application presents clear evidence that its final merit decision was in error.9 Its
procedures state that it will reopen a claimant’s case for merit review, notwithstanding the oneyear filing limitation set forth in 20 C.F.R. § 10.607, if the claimant’s application for review
shows “clear evidence of error” on the part of OWCP.10 In this regard, OWCP will limit its
focus to a review of how the newly submitted evidence bears on the prior evidence of record.11
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP. The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error. Evidence which does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error.12 It is not enough merely to show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP. To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to shift the weight of the evidence in favor of the claimant and raise a substantial
question as to the correctness of OWCP’s decision.13 The Board makes an independent
determination of whether a claimant has submitted clear evidence of error on the part of OWCP
such that it improperly denied merit review in the face of such evidence.14
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
7

Supra note 1.

8

20 C.F.R. § 10.607; see also Alan G. Williams, 52 ECAB 180 (2000).

9

Veletta C. Coleman, 48 ECAB 367 (1997).

10

See Gladys Mercado, 52 ECAB 255 (2001). Section 10.607(b) provides: “[OWCP] will consider an untimely
application for reconsideration only if the application demonstrates clear evidence of error on the part of [it] in its
most recent decision. The application must establish, on its face, that such decision was erroneous.” 20 C.F.R.
§ 10.607(b).
11

See Nelson T. Thompson, 43 ECAB 919 (1992).

12

Leon J. Modrowski, 55 ECAB 196 (2004); Dorletha Coleman, 55 ECAB 143 (2003).

13

Id.

14

Pete F. Dorso, 52 ECAB 424 (2001); John Crawford, 52 ECAB 395 (2001).

3

begins on the date of the original OWCP decision.15 A right to reconsideration within one year
also accompanies any subsequent merit decision on the issues.16 As appellant’s January 30, 2012
request for reconsideration was submitted more than one year after March 10, 1999, the date of
the last merit decision of record, it was untimely. Consequently, he must demonstrate clear
evidence of error by OWCP in denying his claim for compensation.17
On reconsideration, appellant argued that, in its August 10, 1996 decision, OWCP failed
to adjudicate whether the employing establishment withdrew his limited-duty employment. He
further contended that his July 6, 1988 work assignment changed and that his physician refused
to sign a job offer dated March 1, 1989 as it was outside his physical limitations. In its
August 10, 1996 decision, however, OWCP concluded that the evidence was insufficient to show
that appellant performed work duties outside his physical limitations. It found that, while he
might have performed duties not specifically listed in the job offer, these duties were within his
work restrictions. OWCP declined to address appellant’s arguments regarding the wording of
the job offer as it had been approved in 1988 and as he had worked in the position until
March 16, 1989. It further considered the medical evidence and determined that it was
insufficient to show that he was disabled from his limited-duty employment. On March 10, 1999
the Board affirmed OWCP’s August 10, 1996 decision.18 The Board found that there was no
evidence that appellant worked outside his restrictions and that the medical evidence was
insufficient to show that he was disabled from his light-duty position beginning March 16, 1989.
Absent further merit review of this issue by OWCP pursuant to section 8128, these issues are res
judicata.19
On appeal, appellant again contends that OWCP did not consider whether the employing
establishment withdrew his limited-duty assignment and found that his work assignment changed
from November 5, 1988 through March 16, 1989. He also argues that his physician did not sign
a March 1, 1989 job offer. As discussed, the issue of whether appellant’s limited-duty job was
withdrawn and whether the medical evidence established disability were addressed in OWCP’s
merit decision of August 10, 1996 and affirmed by the Board in the last merit decision of record
dated March 10, 1999. Without further merit review of these issues, this is not before the
Board.20
As the arguments raised by appellant are insufficient to raise a substantial question as to
the correctness of OWCP’s last merit decision, he has not established clear evidence of error.21
15

20 C.F.R. § 10.607(a).

16

Robert F. Stone, 57 ECAB 292 (2005).

17

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

18

Docket No. 97-670 (issued March 10, 1999).

19

See Robert G. Burns, 57 ECAB 657 (2006); Clinton E. Anthony, Jr., 49 ECAB 476 (1998). A decision of the
Board is final upon the expiration of 30 days from the date of the decision. 20 C.F.R. § 501.6(d).
20

Id.

21

See Veletta C. Coleman, supra note 9.

4

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely and did not demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the February 3, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 25, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

